Interim Decision #1648

.I.ATTEE OF SS. CASTEL. FELICE

In Fine Proceedings• .
NYC 10/52.896
-

Dooidod by Board Sopterabor 27, 1968

(1) Liability to fine lies under section 231(b) of 'the Immigration and Nationality Act for failure of the carrier to present the necessary departure
manifest for passengers (Form I 412) within SO calendar days from the
date of departure of the vessel, as required by 8 OFR 231.2(a), notwithstanding the delay in presenting the manifest was allegedly occasioned by
loss in the mails.
(2) There is no provision in section 231 of the Act for mitigation or remission of a tine provided for therein once liability thereto has been
established.
•
BASIS FOR Fnag: Act of 1952—Section 231(b) [8 U.S.O. 1221) end 8 CFR
231.2 (a).
-

This matter originally came before us on appeal from a decision
of the District Director at New York dated January 26, 1966, directing that administrative penalties totaling $11,310, $10 as to each

passenger aboard the vessel at the time of its foreign departure, be
imposed on the Navcot Corporation, as owner, agent, charterer, or
consignee of the vessel, for failure to submit the required departure
manifests (Forms 1-418) as to the passengers in a timely manner.
On April 4, 1966, we withdrew that order of the District Director
and remanded the case to said official for the purpose of giving the
carrier an opportunity to fully support its claim that the necessary
manifests had been filed within the time required. Compliance was
had with that order, and on June 21, 1966, the District Director
again ordered the full fine imposed. He then certified the case to
this Board for final decision.
It appears from the record before us that the following material
facts exist without substantial controversy. On September 8, 1965,
the vessel departed 'from the port of New York for the port of
Southampton, England. The departure manifests (Forms 1-418)
831

Interim Decision #1648
covering that foreign sailing of the ship were filed with the Immigration and Naturalization Service on October 12, 1065. This event,
then, occurred 34 days after the departure of the vessel for foreign.
The carrier originally contended that the required manifests were
handed by the ship's purser to its agents at Southampton, England,
with instructions that such documents were to be air-mailed to New
York. It submitted an affidavit from the company representative at
Southampton intimating that the manifests were mailed between
September 18, 1965 and September 21, 1965.
After the case was remanded to the District Director at New York,
the carrier alleged that the postal clerk employed by 'the vessel's
agents in Southampton franked and posted all the ship's mail received from the vessel on September 21, 1965 and September 22, 1965.
The affidavit submitted by the postal clerk also included a photostat
of "postbook" listing the mailings for September 20, 21 and 22, 1965.
Among the listings for September 21, 1065 appeared "a/c Castel F.

Ship's Mail L 3-11-8," which the carrier claimed contained the required manifests. As noted by the District Director, however, this
affidavit by the postal clerk merely gives rise to conjecture that the
manifests -were mailed, since the contention that they were was based
only upon the weight and cost of the package mailed. In this connection, the District Director also noted that the postal clerk was
in the habit of registering certain types of mail, but that the manifests were not registered.
The carrier has also stressed that if the manifests were mailed, as
it believes the foregoing establishes, they would have been received
in New York well in advance of the filing deadline, and that since
they were not so received it appears that they must have been lost
in the mail because they were never returned to the carrier. It also
stresses that on the morning of the vessel's departure from New York,

one of its representativei was on board the ship taking care of the
necessary departure procedures, and .at that time discussed the
preparation• of the necessary immigration, forms with the vessel's
purser and emphasized to the latter the importance of having the

passenger manifests completed promptly and accurately and mailed
back to the United States upon the vessel's arrival at its first port
of call which was to be Southampton. In addition, the carrier
places great reliance upon evidence of record showing that when
the ,manifests were not .received in the carrier's New York office
within the period of: time. reasonably to be expected, Is representative of the -carrier, made.persistent inquiry• abroad as. to the whereabouts-, of the• necessary documents, and that it was such persistence
-

832

Interim Decision 44648
which resulted in new manifests being prepared and eventually sub'
mitted to the Service.
Despite the foregoing representations made by the carrier,' we feel
constrained to affirm. the District Director's decision to, impose the
full penalty herein. Subsection (b) of section 281 of the Immigration and Nationality Act contains a general provision requiring submission of departure manifestshefore the foreign: sailing of a vessel.
It does, however, authorize the Attorney General to arrange the
delivery of manifests of outgoing persons at a. later date in the cases .
of vessels such as this making regularly scheduled trips to ports of
the United States. Subsection (e) of the statute also authorizes the
Attorney General to prescribe the circumstances and conditions
under which the manifests required' by subsection (b) thereof may
,

be waived.

Pursuant to the foregoing statutory authority, the Attorney General has promulgated S .0FR 231.2(a) which, insofar as here pertinent, required the departure manifests (Forms I-118) to be presented to the immigration officer at the port of departure within 90
calendar days from the date of departure. This is the only regulation here pertinent which the-Attorney General has seen fit to promulgate pursuant to the authority invested in him by section 281
of the statute. It has the force and effect of law and is binding on
all parties here concerned (Di ,gieri v. Uhl, 96 F.2d 92).
Our inquiry ,eridi with the establishMent of the fact that the requirements of the regulation promulgated pursuant to _statutory
authority have not been met. The evidence of record, as herein;
before summarized, establishes that we are confronted with precisely
such a situation here. It does' so not only to our satisfaction, but
irrefutably and concededly. - Thus, 'the requirements of subsection
(d) of the statute 'requiring the imposition of the fines have been
met. • There is. no authority to waive the manifest requirements' of
subsection (b) of the statute under circumstances or conditions Other
than those contained in the regulations promulgated by the Attorney
General pursuant to the authority contained in the statute.
We find wanting the claim that the efforts made by the carrier's
personnel to insure timely delivery of the manifests in this case, as
hereinbefore outlined, constitute the imposition of the penalties herein an unjust result and an undue hardship calling for remission or
substantial reduction in the amount of the fines.' The circumstances
relied on by the carrier in this respect are hazards of the trade which
it must overcome. Also, there is no provision in the statute 'for
mitigation or remission of the fines provided for therein once
883

Interim Decision #1648
bility thereto has been established, as it has here. Moreover, as
pointed out by the District Director and conceded by the carrier,
the latter was well aware of the requirements in case such as this
• because of a similar delay in submission of manifests for this same

vessel's next prior foreign sailing from the United States on August
19, 1965.
We reject the carrier's argument that the fines should not be imposed here became the fqnr-day period beyond the date for filing
the manifests actually involved a weekend and a h-oliday and that,
accordingly, it cannot be seriously urged that the filing of the manifests on October 12, 1965, resulted in any inconvenience or expense
to the Service.2 8 CFR 1.1(11) provides that:
The term "day" when computing the period of time for taking any action
provided in this chapter, including the taking of an appeal, shall include
Sundays and legal holidays, except that when' the last day of the period
so computed falls on a Sunday or a legal holiday, the period shall run until
the end of the next day which is neither a Sunday nor a legal holiday.

The 30th and final day for the filing of the manifests in this case,
as required by the regulations, was October 8, 1965, a Friday. Obviously, Saturday intervened between that day and Sunday. That,
in turn, was followed by a Monday; October 12th (a Tuesday) was
not a federal legal holiday; and the carrier filed the manifests on
that clay with the Service, which was obviously open for business.
Further comment on this aspect of the case is unnecessary.
Finally, under predecessor legislation, as under the present law,

there was a general requirement for the submission of departure
manifests prior to the foreign sailing of the vessel. Under the former
law, however, there was no regulation promulgated as has been done
under the present statute. In the absence of such a regulation, there
was a long standing administrative policy to permit pilots to deliver
departure manifests to the Immigration Service after they had left
the ship and returned ashore. Under these circumstances, fines were
not imposed for the-delivery of the departure manifests later than
the law permitted, ntion the theory of substantial compliance, in those
cases where the ciecuniptances warranted such a finding. Under
the present law, however, there is a regulation which spells out what
substantial compliance is. Again, there is no. authority to waive
the manifest requirements of subsection (b) of the statute under
circumstances or conditions other than those contained in the regale-

2

.91pparently, the.eattier is tlum endeavoring to argue that the manifests

were only.stibudtted one (1) day late.

834

Interim Decision 4t1648
tion promulgated by the Attorney General pursuant to the authority
contained in the statute.
In view of the foregoing, this Board has no alternative but to
uphold the District Director's decision to impose the fines in this

case. Said official's decision, therefore, is approved.
ORDER: It is ordered that the District Director's decision of
June 21, 1966, be and the same is hereby affirmed.

835

